United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 03-2486
                                ________________

Frank Mendoza,                            *
                                          *
             Appellant,                   *
                                          *       Appeal from the United States
      v.                                  *       District Court for the
                                          *       District of Minnesota.
State of Minnesota,                       *        [UNPUBLISHED]
                                          *
             Appellee.                    *

                                ________________

                                Submitted: March 10, 2004
                                    Filed: March 19, 2004
                                ________________

Before WOLLMAN, HANSEN, and COLLOTON, Circuit Judges.
                      ________________

PER CURIAM.

       Minnesota state prisoner Frank Mendoza appeals the district court’s1 dismissal
of his 28 U.S.C. § 2254 petition as time-barred. For the following reasons, we affirm.

      Mendoza was convicted of two counts of second-degree murder and one count
of second-degree assault. The Hennepin County District Court sentenced him to an

      1
         The Honorable Paul A. Magnuson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
aggregate of 825 months in prison. Mendoza appealed to the Minnesota Court of
Appeals, which affirmed on March 28, 2000, and he petitioned for further review by
the Minnesota Supreme Court, which denied review on May 23, 2000. On November
28, 2000, he filed a state postconviction-relief motion, which the Hennepin County
District Court denied on April 2, 2001. Mendoza did not appeal.

       On March 18, 2002, Mendoza filed his § 2254 petition. The district court
determined--and Mendoza concedes on appeal--that the one-year limitation period
established by 28 U.S.C. § 2244(d) had elapsed before he filed his petition. Mendoza
asked the district court to equitably toll the limitation period, however, because he
was not fluent in English, he had undergone ankle surgery and suffered from arthritis
in his hip, and he had inadequate access to law books and legal assistance. The
district court denied his request for equitable tolling and dismissed his petition but
granted him a certificate of appealability on the issue of equitable tolling.

       “[E]quitable tolling is proper when there exist extraordinary circumstances
beyond a prisoner’s control that made filing a timely petition impossible,” but the
application of equitable tolling “‘must be guarded and infrequent, lest circumstances
of individualized hardship supplant the rules of clearly drafted statutes.’” Cross-Bey
v. Gammon, 322 F.3d 1012, 1015 (8th Cir.) (citation omitted), cert. denied, 124 S. Ct.
442 (2003). We agree with the district court that the grounds asserted by Mendoza
do not constitute extraordinary circumstances justifying equitable tolling. See Cobas
v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002) (rejecting equitable tolling where
petitioner alleged lack of proficiency in English but had submitted court filings in
readable English), cert. denied, 123 S. Ct. 1793 (2003); Rouse v. Lee, 339 F.3d 238,
248 (4th Cir. 2003) (en banc) (rejecting equitable tolling where petitioner alleged
health condition but did not show that it had disabled him during substantial part of
limitation period); Cross-Bey, 322 F.3d at 1015 (rejecting equitable tolling where
petitioner alleged lack of legal knowledge and legal resources).



                                          2
       Accordingly, we affirm the district court’s dismissal of Mendoza’s § 2254
petition as time-barred.
                       ______________________________




                                       3